DETAILED ACTION
An amendment was received and entered on 10/20/2021.
Claims 29-31 were added.
Claims 1-11 and 18-31 are pending.
Claims 3-8 and 19-23 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claim 11 is withdrawn as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2021.
Claims 1, 2,  9, 10, 18 and 24-31 are under consideration to the extent that they embrace a method of treating sepsis caused by a bacterial infection by administering an antisense polynucleotide or interfering RNA inhibitor of ALPK1. Although the prior art does not appear to teach such a method, the search has not been extended to other species because there are substantive rejections under 35 USC 112, first paragraph, as discussed below, and there is no allowable generic claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2,  9, 10, 18 and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The elected invention is a method of treating sepsis caused by bacterial infection comprising the step of administering an inhibitor of ALPK1 that is an antisense polynucleotide. The species of ALPK1 inhibitors that are interfering RNAs has been rejoined as well. Claims 9 and 27 are specifically drawn to the genus of ALPK1 inhibitors that are antisense polynucleotides. Claim 10 is specifically drawn to the genus of ALPK1 inhibitors that are interfering RNAs. Claims 1, 2, 18, 24-26 and 28-31 are under consideration to the extent that they read on the elected invention. 
While the claims require that the recited inhibitors are ALPK1 inhibitors and are capable of inhibiting ALPK1 translation, they do not recite any limitation on the structure of the antisense polynucleotide or interfering RNA, e.g. there is no requirement that the inhibitors must hybridize to an ALPK1 mRNA or gene.  Accordingly, the claimed genus 
The state of the art of at the time of the invention was such that one of skill in the art could , based on available nucleotide sequence information, design antisense polynucleotides and interfering RNAs that would reasonably be expected to bind to ALPK1 mRNA and inhibit its translation. Moreover, ALPK1 siRNAs were commercially available prior to the time of the invention (see e.g. Milivojevic et al (PLoS Pathog 13(2):e1006224, 2/21/2017, 28 pages, of record) at lines 5-6 on page 19. However, the specification as filed fails to disclose a single example of an antisense polynucleotide or interference molecule that does not target a ALPK1 gene or mRNA, e.g. an indirect inhibitor of ALPK1 expression. 
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
The specification as filed does not disclose a single example of any antisense polynucleotide or interfering RNA inhibitor of ALPK1 by structure, and does not disclose any gene or mRNA that can be targeted by antisense or interfering RNA, other than ALPK1 gene or mRNA, to lead to inhibition of ALPK1. Given this disclosure, one of skill could not conclude that Applicant was in possession of the full breadth of the claimed genus of antisense polynucleotide or interfering RNAs as claimed at the time of the invention.   

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant submits that the amended claims satisfy the written description requirement. This is unpersuasive for the reasons set forth in the rejection.  The claims place no structural limitation on the antisense polynucleotide or interfering RNA inhibitor, such as a sufficient degree of complementarity to an ALPK1 mRNA or gene to inhibit ALPK1 translation.  Instead, the claims require only the functional limitation of inhibiting ALPK1 translation. As discussed in the rejection, this could be achieved indirectly by inhibition of positive regulators of ALPK1 expression, and the specification as filed does not provide an adequate written description of such inhibitors.  Therefore the rejection is maintained.

Claims 1, 2,  9, 10, 18 and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Nature of the Invention
The invention under consideration is a method of treating sepsis caused by bacterial infection comprising the step of administering an inhibitor of ALPK1 that is an antisense polynucleotide or interfering RNA.
Breadth of the Claims

State of the Art and Predictability in the Art
The state of the art of the relationship of ALPK1 to sepsis at the time of the invention can be derived from Milivojevic et al (PLoS Pathog 13(2):e1006224, 28 pages) and Hotchkiss et al (Nat Rev Dis Primers 2:16045, 2016, 21 pages). 
Milivojevic taught that ALPK1 is a master regulator of innate immunity against both invasive and extracellular gram-negative bacteria (see abstract). ALPK1 acts in response to the detection of heptose-1,7-bisphosphate (HBP) to activate the TIFA/TRAF6 pathway and the expression of pro-inflammatory cytokines.  HBP is a pathogen-associated molecular pattern (PAMP) present in gram negative bacteria (see page 10, bottom). By regulating the expression of inflammatory cytokines, the ALPK1-TIFA/TRAF6 pathway is critical to orchestrate the initial host immune response and limit bacterial dissemination within infected tissues. See last paragraph of Discussion on page 18.  

Thus the relationship of ALPK1 to sepsis could have been understood by one of skill to be dependent on its role in regulating innate immunity in sepsis.
At the time of the invention, there was no example of the treatment of sepsis by inhibition of ALPK1.
The level of predictability in treating sepsis by inhibition of ALPK1 is considered to be very low. As noted above, Hotchkiss taught that the involvement of the innate immune system in sepsis involved an extremely complex system of many different components and pathways that provided redundant and complementary activities.  Accordingly, the effects on sepsis of manipulating a single aspect of these pathways, e.g. ALPK1 activity, would be unpredictable due to the potential presence of redundant mechanisms and unknown interactions between pathways. This is likely reflected in the fact that, at the time of the invention, efforts to modulate the septic response using 
Guidance and Examples in the Specification
The specification as filed provides no example of the treatment of sepsis.  Example 5A shows that ALK1 siRNA treatment of HEK293T cells resulted in decreased expression of IL10, IL1B, IL6, IL8, and TNFalpha (Fig. 5). Examples 5B-F are directed to the effects of ALPK1 inhibition on cytokine expression by mammalian cells exposed to cell lysates of gram negative bacteria including S. flexneri and S typhimurium (Examples 5B-D) or exposed to lipopolysaccharide Examples 5D and 5E). It is noted that Milivojevic (2017) had already  shown that siRNA-mediated inhibition of ALPK1 expression strongly reduced NF-κB activation and the production of IL-8, TNFα, IL-1β, IFNγ and IL-6 after S. flexneri infection. See Fig. 7, Fig. S7, and first full paragraph on page 18. Therefore, the instant specification does not substantially advance the state of the art regarding the effects of ALPK1 inhibition on the bacteria-induced expression of cytokines by mammalian cells. 
S. flexneri and S. typhimurium infection).
Finding of a requirement for Undue Experimentation
In view of the breadth of the claims, which embrace treatment of sepsis ranging from therapy to cure, as well as infections by bacteria which have not been shown to stimulate ALPK1, the state and predictability of the art of treating sepsis by modulation of the innate immune system which is essentially non-existent and therefore highly unpredictable, and the lack of any working example of the invention as claimed, one of skill would have to perform undue experimentation to treat sepsis by administration of an ALPK1 inhibitor. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant asserts that the amended claims specify that the methods comprise reducing the levels of proinflammatory cytokines in the subject by administering to the subject an alpha-kinase 1 (ALPKl) inhibitor.  Applicant also indicates that the rejection is understood to be based on the Examiner's interpretation of the claim term "treating" to encompass a cure, combined with the high level of unpredictability in the art with respect to curing sepsis with a single biological response modifier, and that the 
To clarify, the claims continue to embrace curative treatment, however, that is not the sole basis of the rejection. The rejection is based on the specific, elected invention, i.e. a method of treating sepsis caused by bacterial infection comprising the step of administering an inhibitor of ALPK1 that is an antisense polynucleotide or interfering RNA.
Applicant argues that the disclosure is enabling, relying for support on Examples 1-5. Example 1 deals with DSS-induced colitis, Example 2 deals with radiation induced inflammation, Example 3 deals with high fat-induced obesity, and Example 4 deals with collagen-induced arthritis.  None of these examples relates to the treatment of sepsis caused by bacterial infection.  Example 5 was discussed in the rejection. As noted, the prior art (Milivojevic et al., (2017)) had already shown that siRNA-mediated inhibition of ALPK1 expression strongly reduced NF-κB activation and the production of IL-8, TNFα, IL-1β, IFNγ and IL-6 after S. flexneri infection. Thus Example 5 does not substantially advance the state of the art at the time of the invention, and the state of the art and level of predictability did not support enablement absent some advancement in the field for the reasons set forth in the rejection (e.g. a lack of any prior sepsis treatment based on ALPK inhibition, the degree of complexity of sepsis, the failure of others to treat sepsis through targeting pattern-recognition receptors, the PAMPs themselves, or the early cytokines or mediators produced in response to sepsis, as well as the observation that anti-inflammatory agents could actually increase mortality. Applicant did not explicitly .

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635